Stearne, J.,
The only question for our determination if whether the exceptants, as creditors, may maintain an action on the contrac between the decedent and her husband, when they are not parties to th agreement and are strangers to the consideration.
We are of opinion that they may not.
In order for a third party to maintain an action, he must be a party to th consideration, or the contract must have been entered into for his benefit am he must have some legal or equitable interest in the performance: 13 Corpu Juris, 709, § 817; Blue Valley Co. v. Yeager, 78 Pa. Superior Ct. 533; First M. E. Church v. Isenberg, 246 Pa. 221; Erie v. Diefendorf, 278 Pa. 31.
Great reliance was placed upon McGinley’s Estate, 257 Pa. 478. There, th agreement was upheld because the beneficiaries themselves furnished or peí formed the consideration. In Rhodes’s Estate, 277 Pa. 450, there was n question concerning intervening rights of third persons.
*739As the Auditing Judge has so accurately and clearly defined the law concerning joint or mutual wills and contracts with respect thereto, we feel that we cannot profitably add anything further thereto.
All of the exceptions are dismissed and the adjudication is confirmed absolutely.
Henderson, J., did not sit.